DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/060824 filed 04/26/2019, which claims the benefit of the priority of United Kingdom Patent Application No. GB1806825.4 filed 04/26/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 11/19/2021 has been considered by the examiner.

	Claim Status
Claims 1-17 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “no significant impact on patient’s appetite” in claims 7 and 8 on line 2 is a relative term which renders the claim indefinite. The term “no significant impact on patient’s appetite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, one of ordinary skill in the art would not be able to determine the degree or level of impact of the instant peptide on the patient’s appetite.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/071355A1 (hereinafter “the ‘355 publication”) -IDS 11/19/2021.
Regarding claim 1, ‘355 teaches PYY compounds as well as methods of treating diabetes (page 16, lines 1-7 and claim 10, 14). ‘355 teaches that the PYY compound may be derived from fish (page 6 line 33-36). The disclosures of ‘355 anticipate the instant claim 1.
Regarding claim 4, ‘355 teaches the method for treating diabetes as disclosed above. ‘355 further teaches that the PYY compound of amino acid sequence of SEQ ID NO: 1 which comprises 100% of the instant SEQ ID NO: 1 (page 3, line 30-31; page 18, line 30).
Regarding claim 9 and 10, ‘355 teaches that the analogues had a terminal half-life of at least 10, hours, at least 20 hours and at least 40 hours (page 12, line 33-36). ‘355 further teaches that the enzyme responsible for the degradation is dipeptidyl peptidase IV (DPPIV) (page 1, line 17-18).
Regarding claim 11, 12 and 15, ‘355 teaches that the PYY analogue and liraglutide were administered daily from day -4 to day 3 (0.017 mL/kg corresponding to 2 nmol/kg the first 2 days, and then 0.025 mL/kg corresponding to 3 nmol/kg the remaining 6 days) (page 108, line 10-14). This reads on the instant “pre-determined period of time” and further reads on every 24 hours. ‘355 further teaches that the administration was done in the morning (page 108, line 14-15).
Regarding claim 13 and 14, ‘355 teaches that a PYY compound according to the present invention is combined with a GLP-1 agonist and that the GLP-1 agonist is liraglutide, semaglutide, exenatide, dulaglutide, lixisenatide, taspoglutide, and albiglutide (page 15, line 11-18).
.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/177572A1 (hereinafter “the ‘572 publication”)-IDS 11/19/2021
Regarding claim 1, ‘572 teaches PYY analogues and methods of treating metabolic disorders such as diabetes using the PYY analogue (abstract and claims 28-29; page 4, lines 25-30).
Regarding claim 2, 3, and 4, ‘572 discloses a PYY analogue of SEQ ID NO: 223-226 and 230 all which comprises 100% of the instant SEQ ID NO: 1, 2, and 3 (Table 2 on page 10 and 11). 
Regarding claim 5, ‘572 teaches PYY analogue of SEQ ID NO: 226 and 230 (table 1, pages 10 and 11) which comprises 100% identity to the instant SEQ ID NO: 4, and 6 respectively. SEQ ID NO: 224 of ‘572 is also identical to the instant SEQ ID NO: 5 and further teaches that Arg can be conservatively substituted with Lys (page 6, line 30-33).
Regarding claim 6, ‘572 discloses PYY analogue of SEQ ID NO: 226 (page 11, lines 1-2) which comprises 100% identity to the instant SEQ ID NO: 10 and identical to instant SEQ ID NO: 9 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/071355A1 (hereinafter “the ‘355 publication”) in view of WO 2015/177572A1 (hereinafter “the ‘572 publication”).
The teachings of ‘355 and ‘572 are disclosed above and incorporated herein by reference.
‘355 does not teach that the PYY analogue for treating a pancreatic disorder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘355 and ‘572 and use the PYY analogue to treat a pancreatic disorder as taught by ‘572 because ‘572 teaches that the analogues were effective as therapeutic agents in treating or preventing disorders of energy metabolism such as obesity and/or diabetes. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of ‘355 and ‘572 because ‘355 teaches that the PYY analog was effective for the treatment of conditions responsive to Y receptor modulation such as obesity and diabetes.
Regarding claim 11, 12 and 15, ‘355 teaches that the PYY analogue and liraglutide were administered daily from day -4 to day 3 (0.017 mL/kg corresponding to 2 nmol/kg the first 2 days, and then 0.025 mL/kg corresponding to 3 nmol/kg the remaining 6 days) (page 108, line 10-14). This reads on the instant “pre-determined period of time” and further reads on every 24 hours. ‘355 further teaches that the administration was done in the morning (page 108, line 14-15). One of ordinary skill in the art would be motivated to administer to PYY analogue and GLP-1 analogue within a pre-determined period of time such as every 24 hours, in the morning and within 6 days as disclosed by ‘355.
.

Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/071355A1 (hereinafter “the ‘355 publication”) in view of WO 2015/177572A1 (hereinafter “the ‘572 publication”) and Schmidt et al. (Am J Physiol Endocrinol Metab 306: E1248–E1256, 2014).

The publications do not explicitly disclose that the analogs had no significant impact on patient’s appetite.
Schmidt et al. disclose the effect of PYY and GLP-1 on energy intake, energy expenditure and appetite (title and abstract). Schmidt further discloses that neither monoinfusions of GLP-1 and PYY3–36 nor the combination affected the sensation of hunger, prospective food intake, satiety, or fullness during fasting (all P > 0.2), nor did we find any differences in preferences for fat (P = 0.2) or sweets (P = 0.4). When appetite scores were summarized in a composite score, still no difference between treatments was found (P = 0.1) (see page 1251, left col. 2nd paragraph, line 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘355, ‘572 and Schmidt and use the PYY analogue to treat a metabolic disorder and wherein the patient’s appetite is not impacted 
Regarding claims 7-8, Schmidt further discloses that neither monoinfusions of GLP-1 and PYY3–36 nor the combination affected the sensation of hunger, prospective food intake, satiety, or fullness during fasting (all P > 0.2), nor did we find any differences in preferences for fat (P = 0.2) or sweets (P = 0.4). When appetite scores were summarized in a composite score, still no difference between treatments was found (P = 0.1) (see page 1251, left col. 2nd paragraph, line 1-7). There is therefore an expectation that the instant peptides disclosed by ‘355 and ‘572 will similarly have the same effect on appetite.
Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                         
/MERCY H SABILA/             Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615